Citation Nr: 1045000	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for emphysema. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of bursitis 
of the left hip. 

5.  Whether new and material evidence had been received to reopen 
the claim of service connection for spinal stenosis.   


REPRESENTATION

Appellant represented by:	Sheila Zakre, Attorney



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1967.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision and an October 
2008 rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  The October 
2006 rating decision denied service connection for emphysema, 
hearing loss, and tinnitus and the Veteran then filed a timely 
appeal. 

The October 2008 rating decision denied service connection for 
bursitis of the left hip and reopening the Veteran's claim of 
service connection for spinal stenosis.   
In October 2009 the Veteran filed a Notice of Disagreement.  
After the issuance of the April 2010 Statement of the Case (SOC) 
the Veteran filed a VA-9 Substantive Appeal in July 2010.  The RO 
sent the Veteran a letter in August 2010 that the Veteran's 
Substantive Appeal was not timely.  The Veteran then filed 
another VA-9 Substantive Appeal in August 2010.  The Board notes 
that a timely substantive appeal is not necessary to confer 
jurisdiction on the Board.  Percy v. Shinseki, No. 05-2961 (U.S. 
Vet. App. Apr. 17, 2009), Douglas v. Shinseki, No. 07-1392 (U.S. 
Vet. App. Apr. 17, 2009).  Thus the Board takes jurisdiction of 
those issues in order to clarify the Veteran's intentions to 
perfect his appeal. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.





REMAND

The Board finds that further development is warranted before the 
Board can adjudicate the decisions on appeal.  First, as noted 
herein above the RO should contact the Veteran to ascertain his 
intentions with his August 2010 VA-9 Substantive Appeal, i.e. did 
he intend to disagree with the RO's decision that his previous 
July 2010 VA-9 was untimely or did he intend to simply update the 
Board with his hearing request on the issues he already perfect 
with his June 2006 VA-9. 

As noted above, the October 2006 rating decision denied service 
connection for emphysema, hearing loss, and tinnitus and the 
Veteran then filed a timely appeal. On the Veteran's November 
2007 VA-9 Substantive Appeal he stated that he wanted a Board 
hearing in Washington, D.C.  However, on the above mentioned 
August 2010 VA-9 Substantive Appeal he stated that he wanted a 
Board hearing at his local RO.  The Board finds that the August 
2010 VA-9 Substantive Appeal was an updated request on his 
hearing preference.  Because travel Board hearings are scheduled 
by the RO, a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2010).   

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the Veteran to 
ascertain his intentions with his August 
2010 VA-9 Substantive Appeal, i.e. did he 
intend to disagree with the RO's decision 
that his previous July 2010 VA-9 was 
untimely or did he intend to simply update 
the Board with his hearing request on the 
issues he already perfect with his June 
2006 VA-9.

2.  The RO should take appropriate steps to 
schedule the Veteran for a Board hearing at 
the RO at the earliest opportunity, 
following the usual procedures as set forth 
in 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.704 (2010).  Then, the RO 
should return the claims file to the Board 
in accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




